An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT

OF

NEVADA

CLERK’S omen

[09-1547

W

C5

IN THE SUPREME COURT OF THE STATE OF NEVADA

 
  

CONRAD G. ANCHETA, No. 68003
Appellant,
VS.
ADAM Si KUTNER, 13.0.; AND ALLAN F g L E D
P- LONG: PDQ JUN 1 5 2015
ﬁts. mama n. LmoEMAN
{SLERK OF SUPREME COURT

ORDER DISMISSING APPEAL

Y%
a DEF “f CLER

This proper person appeal was docketed in this court on May
15, 2015, Without; payment of the requisite ﬁling fee. On that same day,
this court issued a notice directing appellant; to pay the required ﬁling fee
within ten days. The notice further advised that failure to pay the filing
fee within ten days would result in the dismissal of this appeal. TD date,
appellant has! not; paid the filing fee Ur atherwise responded to this court’s

notice. Accordingly, cause appearing, this appeal is dismissed.
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY:  ll I = 1M! 3259!:

cc: Hon. Dauglas Smith, District Judge
Cﬂnrad G. Ancheta

Backus, Carranza 8; Burden
Fassett & Cardoza

Eighth District Court Clerk

15%??ng E.